Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1 and 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method for producing an atom trap (or the atom trap produced by the method) including applying at least one contacting element by means of an electro-chemical deposition or lift off method, such that the at least one contacting element is connected to the at least one electric conductor element and applying at least one additional electric conductor element by means of electro-chemical deposition or lift-off method, such that the at least one additional electric conductor element is connected to the at least one contacting element in an electrically conductive manner; recited together in combination with the totality of particular features/limitations recited therein. 

Examiner notes that the preamble recitation of the method for production of an atom trap here breathes life into the claim and restricts it to a resulting product that traps atoms. In re Smith Int’l, Inc., 871 F.3d 1375, 1382–83 (Fed. Cir. 2017) (“The correct inquiry in giving a claim term its broadest reasonable interpretation in light of the specification is not whether the specification proscribes or precludes some broad reading of the claim term adopted by the examiner.  And it is not simply an interpretation that is not inconsistent with the specification.  It is an interpretation that corresponds with what and how the inventor describes his invention in the specification, i.e., an interpretation that is ‘consistent with the specification.’” (quoting Morris, 127 F.3d at 1054)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881